Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 27, 1992, which ruled that claimant was ineligible to receive unemployment insurance benefits because he had insufficient weeks of covered employment to file a valid original claim.
It cannot be disputed from this record that claimant, a security guard, was ineligible to receive benefits because he did not have sufficient weeks of employment in his base period to file an original valid claim. While claimant argues that the applicable legislation barring his claim should be changed, such a request should more appropriately be addressed to the Legislature.
Weiss, P. J., Mercure, Cardona, White and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.